Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                         NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2007-1105

                    BAYCHAR, INC. and BAYCHAR HOLDINGS LLC,

                                                Plaintiffs-Appellants,

                                           v.

                         SALOMON NORTH AMERICA, INC.,

                                                Defendant-Appellee.

                                     ON MOTION

Before NEWMAN, RADER, and LINN, Circuit Judges.

RADER, Circuit Judge.

                                       ORDER

      Salomon North America, Inc. moves to dismiss Baychar, Inc et al.’s (Baychar)

appeal of the United States District Court for the District of Maine’s judgment in

Baychar, Inc. v. Salomon North America, Inc., No. 04-CV-136 (Nov. 6, 2006), as

untimely. Baychar has not responded.

      The district court’s docket sheet in reflects that judgment was entered on

November 6, 2006. The docket sheet further reflects that Baychar filed its notice of

appeal on December 11, 2006, 35 days after entry of judgment. On December 11,

Baychar filed a motion in the district court requesting an extension of time to file its

notice of appeal. The trial court denied that motion on January 2, 2007. We note that

Baychar filed a renewed motion for an enlargement of time in the district court on

January 29, 2007.
      A notice of appeal must be filed within 30 days after judgment is entered. See

Fed. R. App. P. 4(a)(1)(A). An appeal not filed within that time must be dismissed.

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (“It is well settled

that the requirement of a timely notice of appeal is ‘mandatory and jurisdictional.’ ”

(citation omitted)); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed. Cir.

1983) (appeal must be dismissed for lack of jurisdiction where notice of appeal is

untimely). Thus, the appeal is dismissed.

      Accordingly,

      IT IS ORDERED THAT:

      (1)    The motion to dismiss is granted.

      (2)    Each side shall bear its own costs.

                                                 FOR THE COURT



      March 1, 2007                              /s/ Randall R. Rader
         Date                                    Randall R. Rader
                                                 Circuit Judge
cc:   John Kepler, III, Esq.
      James E. Hartley, Esq.

s17


ISSUED AS A MANDATE: _____________________________




2007-1105                                   2